MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any
                                                                                  Dec 08 2020, 8:26 am
court except for the purpose of establishing
the defense of res judicata, collateral                                               CLERK
                                                                                  Indiana Supreme Court
estoppel, or the law of the case.                                                    Court of Appeals
                                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                    Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Anthony S. Churchward, P.C.
                                                         Josiah Swinney
Fort Wayne, Indiana                                      Deputy Attorney General
                                                         Bernard Lobermann
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

David W. Burget,                                         December 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-999
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D05-2001-F3-2



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-999 | December 8, 2020              Page 1 of 5
[1]   David Burget appeals the thirty-six-year sentence imposed by the trial court

      after he was found guilty, as an habitual offender, of Level 3 felony criminal

      confinement, Level 5 felony intimidation, and Level 6 felony strangulation.

      Burget argues the sentence is inappropriate in light of the nature of the offenses

      and his character. Given the terrorizing nature of Burget’s crimes, the

      underlying betrayal in his conduct, and his criminal history, we find the

      sentence not inappropriate and affirm.


                                                    Facts
[2]   Burget was kicked out of his brother’s home and found sanctuary with Patricia

      Justice, a childhood friend with whom he had recently reacquainted. Tr. Vol. II

      pp. 32-34. Justice agreed that Burget could temporarily stay with her, but she

      soon caught Burget smoking “crack” cocaine in her living room and ordered

      him to leave. Id. at 34-36. Burget responded violently, grabbing Justice by the

      throat, slamming her against a wall, and strangling her on the floor. Id. at 36-37,

      40. He then held a knife to Justice’s neck and taunted, “I’m just gonna slit your

      throat[,] bitch.” Id. at 40. Justice begged for her life until Burget finally released

      his grip. Id. But Justice’s ordeal was not yet over.


[3]   For the next two hours, Burget held Justice captive in and around her home

      while he continued to smoke crack cocaine. Id. at 42. During this time, Burget

      told Justice he would “gut” her if she fought back and kill her if she tried to flee.

      Id. at 42-43. Burget also warned Justice not to call 911, threatening to kill




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-999 | December 8, 2020   Page 2 of 5
      anyone who came to her aid. Id. at 42. Eventually, Justice managed to escape

      when Burget took her to a nearby motel to acquire more drugs. Id. at 47-49.


[4]   The State charged Burget with one count each of Level 3 felony criminal

      confinement, Level 5 felony intimidation, and Level 6 felony strangulation.

      Appellant’s App. Vol. II pp. 13-18. A jury convicted Burget on all counts and

      determined he was an habitual offender. Id. at 43, 150.


[5]   The trial court sentenced Burget to sixteen years for criminal confinement,

      enhanced by twenty years for Burget’s habitual offender status. Id. The trial

      court also sentenced Burget to concurrent terms of five years for intimidation

      and two years for strangulation, yielding a net sentence of thirty-six years. Id.

      Burget now appeals.


                                   Discussion and Decision
[6]   Burget seeks relief under Indiana Appellate Rule 7(B), arguing the sentence

      imposed by the trial court is inappropriate in light of the nature of the offenses

      and his character. In reviewing the appropriateness of a sentence, our “principal

      role . . . is to attempt to leaven the outliers . . . not to achieve a perceived

      ‘correct’ sentence.” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014) (internal

      citations and quotations omitted). Accordingly, we give “substantial deference”

      and “due consideration” to the trial court’s sentencing decision. Id.


[7]   With respect to the nature of the offenses, Burget terrorized Justice for hours

      after she graciously sheltered him in her home. Burget slammed Justice against


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-999 | December 8, 2020   Page 3 of 5
       a wall, strangled her, held a knife to her throat, and threatened to gut her if she

       tried to escape. Although Justice emerged from the ordeal without any major

       physical injuries, she suffers deeply embedded emotional trauma. Tr. Vol. II pp.

       50, 182. Perhaps most notably, Justice can no longer associate with some of her

       longstanding friends out of fear that they, too, might attack her. Id. at 182.


[8]    Burget acknowledges the severity of his offenses but claims they do not justify

       the maximum sentence permitted by law. Yet, the thirty-six-year

       sentence imposed by the trial court was four years less than the maximum

       sentence Burget faced for his Level 3 felony conviction with an habitual

       offender enhancement. See Ind. Code §§ 35-50-1-2-(d)(4), -2-8-(i)(1). We are

       unmoved as a result.


[9]    As to Burget’s character, his presentence investigation report reveals thirteen

       prior felony and fourteen prior misdemeanor convictions. Appellant’s App. Vol.

       II pp. 138-43. These include convictions on three counts of Class C felony

       burglary, two counts of Class D felony possession of cocaine, two counts of

       Class A misdemeanor possession of paraphernalia, and four counts of operating

       while intoxicated—one as a Class D felony and three as Class A misdemeanors.

       Id. Burget has had suspended sentences revoked on three occasions, probation

       revoked twice, and parole revoked once. Id. He also has been deemed a

       “[h]igh” risk to re-offend. Id. at 145.


[10]   The crux of Burget’s character argument is that, notwithstanding his three

       burglary convictions, his criminal history consists mostly of non-violent drug


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-999 | December 8, 2020   Page 4 of 5
       crimes that are unlike the violent crimes for which he has been sentenced.

       Burget glosses over his history of substance abuse and ignores the role illegal

       drug use played in his confinement, intimidation, and strangulation of Justice.


[11]   Despite Burget’s drug-related convictions and his participation in seven separate

       substance abuse treatment programs, Burget has regularly used cocaine since

       age thirty-two and was using it twice per week in advance of his crimes. Id.

       When Burget was given shelter in a time of need, he violated Justice’s trust by

       smoking crack cocaine in her home. Then, after strangling and intimidating

       Justice, Burget confined her while he continued to use illegal drugs. And it was

       only when Burget sought out more drugs that Justice was able to escape.


[12]   Considering Burget’s criminal history and his torment of a welcoming friend,

       we find the aggregate thirty-six-year sentence imposed by the trial court is not

       inappropriate in light of the nature of the offenses and Burget’s character.


[13]   The judgment of the trial court is affirmed.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-999 | December 8, 2020   Page 5 of 5